This matter was heard in open court on February 20, 1978 on the plaintiffs’ motion to dismiss as premature the defendant’s appeal from a Superior Court order authorizing a prejudgment attachment of defendant’s property. The question raised is novel in this state. The authorities elsewhere, however, are divided. 19 A.L.R.2d 640 (1951). In the circumstances, the question of which view we should adopt is entitled to fuller briefing and argument than it received on the motion calendar. Accordingly, the appeal is assigned for hearing to the current argument calendar. In the interim, the court will, upon motion of either side, remand the papers in the case to the Superior Court in order that the case may be heard on its merits.